DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21-23 recite structural elements of the mandrel that are shown in figures 5A-5E and described in paragraphs [0038-0041] of the original specification. In this embodiment, the mandrel has a connected rod 518 which may also be a cable as described in [0039]. Therefore, the original specification does not have support for an “untethered” mandrel having this shape. The disclosure of the untethered mandrel is only described as being spherical (figs 3A-3D; [0029-0032]). Therefore, the original specification and drawings do not support an untethered mandrel having the claimed bottom portion, top portion, and side portions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim recites “the second portion.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the second portion” refers to the “second side portion” of the mandrel or the “second portion of the tube network.” For the purposes of this examination “the second portion” will be read as “the second side portion,” as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twelves et al (US 2017/0361418, previously cited) in view of Prince (US 2745231, previously cited).
Regarding claim 15, Twelves teaches an apparatus for smoothing surface roughness within a passageway, comprising: an abrasive flow machine (20) configured to pump an abrasive media through a component (30) having the passageway (32), the abrasive flow machine including a tube network (24) having a first end connected to a first end of the passageway (connected to first end of passageway at 32a) and a second end connected to a second end of the passageway (connected to second end of passageway at 32b), the tube network and the passageway forming a continuous fluid circuit (fig 1), the tube network comprising: a first valve (28) disposed in proximity to the second end of the passageway (fig 1; bottommost valve 28), the first valve configured to selectively fluidly couple the tube network to a receptacle (29; [0038]); and a return portion (26) of the tube network configured to selectively fluidly couple the first valve to a second valve (middle valve 28), the second valve fluidly proximate a pump (22); the pump connected to the continuous fluid circuit ([0040]) and configured to move the abrasive media through a first portion of the tube network (first portion between pump 22 and inlet 32a), into the passageway, and then through a second portion of the tube network (second portion between outlet 32b and first valve 28), a diameter of the passageway increasing along the length within the passageway as the inner surface is abraded by the abrasive media ([0043]). Twelves does not teach an untethered mandrel configured for variable positioning along a length within the passageway. Prince teaches an apparatus for smoothing surface roughness within a passageway including an untethered mandrel (17) configured for variable positioning along a length within the passageway (col 3, lines 38-40), the mandrel being sized to create a gap (19) between an outer surface of the mandrel and an inner surface of the passageway (as shown in fig 1), a diameter of the passageway increasing along the length within the passageway as the inner surface is abraded by the abrasive media flowing around the untethered mandrel (fig 1; diameter is smaller to the right of the mandrel and is increased as it moves within the passageway). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an untethered mandrel configured for variable positioning along a length within the passageway and sized to create a gap between an outer surface of the mandrel and an inner surface of the passageway of Twelves in order to direct abrasive fluid to the interior of the passageway at the gap and gradually abrade an inner surface of the passageway along its length, allowing effective abrasion of an irregular interior as taught by Prince (col 3, lines 21-40).
Regarding claims 16 and 18, Twelves, as modified by Prince, teaches all the limitations of claim 15 as described above. Prince further teaches the mandrel is sized to enable friction between the outer surface of the mandrel and the inner surface of the passageway to control the variable positioning (col 3, lines 35-40; mandrel in contact with rough inner surface 21); and wherein the passageway includes a circular cross section and the mandrel is a sphere (figs 1, 2; col 2, lines 58-63). 
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twelves and Prince as applied to claim 15 above, and further in view of Akazawa (US 6047714).
Regarding claims 21-23, Twelves, as modified by Prince, teaches all the limitations of claim 15 as described above. Twelves and Prince do not teach the mandrel including a bottom portion that is generally flat, a top portion, a first side portion or a second side portion. Akazawa teaches an apparatus for smoothing surface roughness within a passageway comprising a mandrel (C) configured for variable positioning along a length within the passageway wherein the mandrel includes (see annotated figs 11 and 12 below) a bottom portion that is generally flat, a top portion (including the flat portion and protruding portion), a first side portion having semi-circular shape, and a second side portion that is generally flat; wherein the top portion includes a flat portion and a protruding portion; and wherein the second side portion smoothly merges into the bottom portion and the protruding portion (directly connected). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mandrel having the claimed bottom, top, and side portions in the smoothing apparatus of Twelves, as it is obvious to shape the mandrel to match the desired passageway as taught by Akazawa (paragraph starting col 6, line 64).

    PNG
    media_image1.png
    745
    516
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 20 Sep 2022 have been fully considered but they are not persuasive. Regarding claim 15, applicant argues that Twelves does not teach increasing an inner diameter of the passageway as the inner surface is abraded. Examiner respectfully disagrees. Twelves is concerned with abrading to polish the interior surface of the passageway, which removes material as explicitly recited in [0043]). Also note that the claimed increasing of the diameter is a functional limitation of the claimed apparatus. As the structure of the apparatus as disclosed by both Twelves and Prince is capable of performing this limitation, the claim limitation is met. The newly cited Akazawa reference is provide to teach the limitations of the new claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5125191 is cited to show another example of an abrasive flow machining device with a mandrel having a shape similar to that claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723